DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is a continuation of International Application No.  PCT/EP2017/077886 filed on October 31, 2017, which claims the benefit of U.S. Provisional Appl. No. 62/416,550, filed November 2, 2016, and U.S. Provisional Appl. No. 62/417,893, filed November 4, 2016.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Buckwalter on 03/17/2022.

The application has been amended as follows: 
	Claim 19 line 2 is amended as follows:
	cancer is leukemia, lymphoid or myeloid malignancy, comprising administering to
	Claim 20 line 1-2 is amended as follows:
disease in a patient wherein the disease is selected from asthma, rhinitis 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula I, pharmaceutical compositions thereof, and methods of treating a disease or condition responsive to IRAK4 in a patient, comprising administering to the patient a therapeutically effective amount of said compound or a stereoisomer or pharmaceutically acceptable salt thereof are novel and unobvious over the prior art.  The closest prior art is WO 2014/089379 A1, which discloses inhibitors of ATR kinase comprising a pyrazolopyrimidine core (see Example 15 p. 381), which meet the limitations of the current claims, except for comprising a 2-amino group instead of a hydrogen atom at the corresponding position on the fused pyrazolo ring: 

    PNG
    media_image1.png
    224
    615
    media_image1.png
    Greyscale
.
A person of ordinary skill in the art at the time the application was effectively filed would not have found the current claims obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625